department of the treasury internal_revenue_service washington d c contact person rrkkkekerekerek d number krekeekkke telephone number hekkkkerekere jt by uil no date feb employer_identification_number legend b kxkekkere cc kkkrk kek d rrkkkrekrk dear applicant this is in reference to your letters of date and date requesting a ruling that grants made under the program described below will not constitute taxable_expenditures within the meaning of sec_4945 and that amounts distributed to students will constitute scholarship grants within the meaning of sec_117 this letter modifies the private_letter_ruling dated date that you received you are a nonprofit corporation exempt from federal_income_tax pursuant to sec_501 of the code classified as a private_foundation under sec_509 of the code you propose to institute a scholarship program to assist qualified african american high school students who are in their senior year at b a high school in the city of c and who will pursue post-secondary education at educational institutions described in sec_170 of the code african american students comprise of b's present senior class you intend at a future date to expand the program to include qualified african american students in other high schools in the area surrounding c which have enrolment characteristics similar to b when fully operational you anticipate that you will award two four- year scholarships a year the selection of two qualified african american students will represent approximately of the african american students who are in the present senior class of b you intend to make periodic_payments to d a publicly supported 501_c_3_organization which will have complete responsibility for selecting the scholarship recipients and administering the scholarship aid program it will monitor the progress of your scholarship recipients and provide you with periodic progress reports it will select awardees on an objective and non-discriminatory basis through its selection committee qualification consideration will be given to high school academic achievement community service and school attendance one of the conditions of granting the scholarship will be that the student intends to pursue a degree in computer science chemical engineering and or business administration the fact that the recipient subsequently changes his or her major to another undergraduate degree will not of itself adversely affect the student's right to continue to receive a scholarship however failure to maintain a minimum average of on a scale will be grounds for discontinuance no individual related to you your principal donor or d will serve on the selection committee the scholarship recipients will have no relation to you your principal donor or d sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 of the code based upon the information you submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these wt procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170b of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the te_ge office of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours beret v beck gerald v sack chief exempt_organizations technical branch ue
